Title: To George Washington from William Davies, 20 February 1781
From: Davies, William
To: Washington, George


                        
                            Sir,
                            Chesterfield Feby 20. 1781.
                        
                        I am directed by the board of arrangement to lay the inclosed representation before your Excellency. They are
                            not actuated by any other motives than a regard to their own rights as officers, and the general interest of the service.
                            Upon similar pretensions General Scott might have retired when General Weedon was irregularly placed over his head; and
                            General Muhlenberg, who was in the same circumstance with General Weedon, as far as respected General Woodford’s claim,
                            might with equal propriety have had his years of retirement too. To prevent these unmilitary indulgences, so exceedingly
                            disagreeable to the line, we have been driven to the measures we have adopted, confident of your Excellency’s
                            disapprobation of the attempt of any officer to place himself over the heads of others, after so long and unnecessary an
                            absence, during the most instructive period since the commencement of the war. The reasons of our opposition are more
                            fully expressed in the inclosed representation to Baron Steuben, the General by whose orders we assembled: to it we beg
                            leave to refer, trusting that the high rank of General Weedon, so far from authorizing such indulgences, will rather
                            operate against the admission of so dissatisfactory a precedent—I have the honor to be, Sir, with the highest respect,
                            your Excellency’s most obedt humble servt.
                        
                            William Davies Col. & President
                        
                     Enclosure
                                                
                            
                                Sir
                                Chesterfield February the 18th 1781
                            
                            Justice to ourselves and the officers under our Command has made it the duty of the Field Officers, now
                                sitting for the arrangement of the Virginia line, to remonstrate against the return of General Weedon into service. To
                                you who are so well acquainted with the confusion, disgust and resignations, which have followed such irregular and
                                unmilitary indulgences, we are persuaded we need not use many arguments. But as it is our determination to prosecute
                                this matter to full effect, and to forward copies of this representation to Congress, the Commander in chief and
                                Commanding General of the Southern department, we must beg leave to express our objections more explicitly, and at the
                                same time to assure you they are not the dictates of personal disrespect to General Weedon, but the result of a clear
                                conviction of the impropriety of his claim, and the injury we sustain by his resumption of command. Our reasons are
                            1st. Because he has been near three years absent from service, enjoying the sweets of domestic life and
                                undisturbed retirement, while the Officers, he now claims to command, have undergone all the fatigues and vicissitudes
                                of war, or endured the miseries of a tedious captivity. During this period too, new arrangements and a new mode of
                                discipline have been established, and a considerable degree of military knowledge acquired by many Officers of every
                                Rank. We cannot but therefore feel ourselves sensibly hurt with the reflection, that the Virginia line must be
                                supposed to have acquired so little improvement by all the experience and instruction their opportunities afforded
                                them, as to make it necessary to call from retirement and place over their heads, an Officer who, had long left the
                                field and of course had thrown himself out of that channel of improvement, in the art of war, with which not many
                                officers of any rank had too great an acquaintance.
                            2. Because we conceive General Weedons retiring from service was unjustifiable in itself; and that no
                                good reason can be assigned to vindicate the indulgence he claimed and obtained—If the determination made by the Board
                                of General Officers against his former claim and the Congress’s subsequent confirmation of that determination were
                                right, it is a reasonable presumption that General Weedon was wrong. It must therefore appear strange to all the
                                World, that a particular indulgence injurious to a whole line, should be granted to General Weedon, merely because he
                                had adopted a wrong opinion, and was dissatisfied with the adjudication which decided against it. If dissatisfaction
                                with the judgment of a Court is a sufficient justification for an officer’s absence from his duty in the field, an end
                                is put at once to all military order and subordination. The decision against General Weedon was made by the first rank
                                of officers in the army and approved by the highest authority on the continent: that one would think, of all men
                                    he run the least risk of having injustice done him, and of course could have the least reason
                                to be dissatisfied, and the least right to the indulgence he claimed. Submission to the decisions of the board and
                                Congress, or a resignation, we conceive, were his only alternatives.
                            3. Because it is unequal, cruel and unjust to readmit General Weedon into the army (whose retirement was
                                a voluntary act at an early period of the War) while numbers of valuable officers of various ranks, who continued in
                                service long after he had left it, have been, against their consent and without the least hope of ever resuming their
                                commands, totally excluded. Their readmission undoubtedly would be founded in much greater justice than that of the
                                General’s could possibly be; and yet every body knows that their return into the army can never be accomplished, and would
                                be followed by the total dissolution of our line.
                            4. Because it appears to us absurd, that General Weedon’s retiring sooner from service, should intitle
                                him to greater indulgences than if he had continued longer in it; for the same principles which regulated the
                                dismission of the supernumerary officers at White Plains in August 1778 would have been equally applicable to General
                                Weedon had he continued till that time in the army or had been looked upon as belonging to it. He was the youngest
                                Brigadier, and by the reduction of the regiments his brigade became reduced: all his staff officers were discharged, his command wholly taken away, and
                                himself of course rendered supernumerary: nor has he, in any of the arrangements which have been since made by our
                                line, been considered as an officer belonging to it, nor was there ever an expectation that he would again attempt to
                                take command. Indeed if any regard is to be had to the number of troops raised by the state, there does not appear to
                                be any necessity for a fourth brigadier to be added to the three already in service, and much less could there have
                                been any necessity for such addition, previous to the death of General Woodford: and yet General Weedon attempted to resume and actually exercised his command prior to that event. In short, we cannot perceive any possible reason, if he is not a
                                resigned officer, why he should not on every account be deemed as one of the Supernumeraries of the arrangement of
                                1778, especially as a furlough, whether limited or unlimited, whether obtained from the Commander in chief or any body
                                else, was not, and could not in justice be looked upon, as any exemption from the effects of that arrangement or to entitle an absentee to greater priveledges than an Officer in the field had a right to
                                enjoy. Indeed, we have great reason to believe that General Weedon himself had at times at least his doubts, whether he
                                had a the right to resume his command, otherwise we think he would have obtained some separate
                                military department, where he might have acted free from the embarrassments arising from the interference of the two
                                general officers, whose claims he had contested. An application for an appointment under the State, which we are
                                informed he made, is, if true, another proof of his sentiments on this head; as it has been a received opinion among
                                us that such an appointment would be incompatible with a continental commission in our line. Indeed, some of us have
                                heard the same sentiments respecting General Weedon’s present claim expressed at the Head Quarters of the northern army, as
                                well as by members of Congress in Philadelphia, nobody conceiving he would ever offer any pretensions either to rank
                                or command in the army again.
                            5. Because the resolution of Congress, giving him leave to retire, was founded upon an ex parte representation from General Weedon, without any hearing on the part of the line,
                                whom it matereally affected. The Officers had a right to expect some notice of his intended Application on this
                                subject to Congress. We conceive this act of neglect on his part, a circumstance of complaint on ours, and a forcible
                                objection as well against the propriety of the application as against the weight and efficacy of the resolution of
                                Congress itself; as we form far higher ideas of the justice of that honorable Assembly, than to conceive they would
                                tolerate any act, to the prejudice of a whole line of officers, through favor to any individual whatever: Nor should
                                we have thought it an unnecessary act of condescension in the General on this occasion, to have given us some
                                intimations of his intention of resuming his former rank and command, and of making application to Congress for that
                                purpose.
                            6. Because as General Weedon’s return into service appears to have been founded upon the Captivity of
                                General Woodford or Scott or perhaps both, their exchange or that of one of them would on the same principles justify
                                General Weedons retirement again; in that state of retirement he may continue for three years longer and upon the
                                death or recapture or retirement of either of those Generals, he may again resume his rank and command, and in six
                                months afterwards the War might end. Such indulgences, we cannot but conceive, would be sporting with us and the service.
                                It would be no less than authorizing an individual out of service to take, whenever he chose, that right of
                                promotion, to which the officers, who have faithfully persevered in the field, are justly intitled, as well as to
                                share in all those emoluments which their Country had allotted for them at the end of the War, as the rewards of their
                                toils and dangers.
                            7. Because the same reason which justifies the return of General Weedon into service, would authorize
                                similar claims from Colonel Crawford, Lieutenant Colonel Cropper and others who have been long absent from it. We can
                                have but little hopes of any permanent arrangements ever taking place should these irregularities be permitted. Very
                                uncommon merit and eminent services can alone, in our opinion, justify such extraordinary indulgences.
                            8. Because, in general, rank and command ought to be the rewards of constant and faithful service; nor
                                should the favours of Congress be intercepted by the intervention of those, who have withdrawn from the fatigues and
                                dangers of the war.
                            Upon the whole, should this matter be determined against us, (of which we confess we can form no
                                expectation) it must be then presumed, that it is consistent with the interest of the army to grant such indulgences,
                                as that with which General Weedon was favored; and that as a universal dissatisfaction would on this occasion follow
                                such determination against us each officer of the line, may with equal propriety claim the same permission of
                                retiring from the service of his Country, till a change of circumstances shall put it into his power to return to it
                                with propriety.
                            This is the first opportunity our dispersed situation has admitted of expressing our sentiments
                                collectively on this subject, in which, we assure you, we are unanimous.
                            We wish not to conceal them from General Weedon, and have therefore sent him a copy of this
                                representation, with this additional resolution, that until the propriety and justice of his resuming command, shall
                                have been fairly investigated, we shall refuse any orders from him.
                            We are happy in this opportunity of tendering our warmest thanks to you for your services to our Country
                                and of expressing to you that high respect and esteem with which we have the honor to be Sr Your most obedient
                                & Very hble servants
                            
                                
                                     
                                    Smith Snead Majr
                                     
                                    
                                     
                                    Jno. Gibson Col.
                                
                                
                                    
                                    2d Virga Regt
                                    
                                    
                                    
                                    7th Vir Regt
                                
                                
                                    
                                    Richd Campbell
                                    
                                    
                                    
                                    William Davies Col.
                                
                                
                                    
                                    Lt Colo. 7 V. Regt
                                    
                                    
                                    
                                     1st Virg. Regt
                                
                                
                                    
                                    Geo. Mathews
                                    
                                    prisoner
                                    
                                    Wm Darke
                                
                                
                                    
                                    Colo. 3d Virga Regnt
                                    
                                    on parole
                                    
                                    Lt Colo. 4th V. Regt
                                
                                
                                    
                                    but not of the board
                                    
                                    
                                    
                                    O. Towles Lt Colo.
                                
                                
                                    
                                    Jonah. Clark
                                    
                                    prisoner
                                    
                                     5thVirga Regimt
                                
                                
                                    
                                    Lt Col. 8 Regt
                                    
                                    on parole
                                    
                                    John Willis
                                
                                
                                    
                                    but not of the board
                                    
                                    
                                    
                                    Majr 5th Virginia Regt
                                
                                
                                    
                                    W. Croghan
                                    
                                    prisoner
                                    
                                    Thomas Posey Majr
                                
                                
                                    
                                    Major 8 V. Regt 
                                    
                                    on parole
                                    
                                     3d Va Rt
                                
                                
                                    
                                    not of the board
                                    
                                    
                                    
                                    Tho. Gaskins Lt Colo.
                                
                                
                                    
                                     W. Russell Col.
                                    
                                    prisoner
                                    
                                    3d Virga Regt
                                
                                
                                    
                                     5. Virg. Regt
                                    
                                    on parole
                                    
                                    
                                
                                
                                    
                                     not of the board
                                    
                                    
                                    
                                    
                                
                            
                            The above are the names of all the Field officers present, and as far as there has been an
                                opportunity of knowing the sentiments of the five absent field officers out of captivity, as well as of those in
                                captivity, the whole of them appear to be unanimous.
                            (Copy)
                        
                        
                    